Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Priority is being given back to 3/18/2019.
Status of Claims
This action is in reply to the RCE filed on 3/24/2022.
Claims 1, 2, and 4-14 are currently pending and have been examined.
Claims 1 and 14 are currently amended.
Claims 5-13 are currently objected to due to their ordering.
Claims 1, 2, and 4-14 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 10/31/2022 have been fully considered but they are not persuasive.
In light of the amendments the 112 rejections have been withdrawn.
Applicant’s arguments with regards to the previous art rejections have been considered and the rejection has been updated below in light of the amendments in in regards to the arguments regarding “a steering angle”.
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 6-9 and 10-13 are mirrors that are all dependent from different claims 1-4. The proposed order is for reference only and would be fixed upon allowance.
Old Number
New Number
1
1
2
2
4
3
5
10
6
11
7
8
8
6
9
4
10
12
11
9
12
7
13
5
14
13


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Otto (DE102012220052) in view of Gustafsson (POSITIONING USING TIME-DIFFERENCE OF ARRIVAL MEASUREMENTS – NPL), Charlot (FR2979710), Low (US PUB NO 2019/0210591) and Sung (US PUB NO 2014/0236412).
Regarding claim 1:
Otto teaches:
A parking guidance apparatus provided at a vehicle ("The invention relates to a method for assisting a driver of a vehicle in a recurring driving maneuver, wherein the vehicle is guided starting from a defined starting position along a trajectory in a predetermined end position and while the transverse and / or longitudinal guidance of the vehicle is carried out automatically. Furthermore, the invention relates to a computer program product and an apparatus for carrying out the method." [page 1-2]), the parking guidance apparatus comprising: 
a reception processor receiving ("the driver assistance system changes the position of the vehicle 10 in relation to the markings applied outside the vehicle 21 saved." [page 6] examiner notes that the driver assistance system inherently has a processor.) a transmission wave transmitted from a ground apparatus that is fixedly provided on a ground (fig. 3, mark 21 with an ultrasonic transmitter 22; "In the [fig 3] The situation shown are on the road side facing the boundaries 28 one mark each 21 arranged, for example, as an ultrasonic transmitter 22 are executed." [page 6]),
the reception processor receiving the transmission wave through at least two onboard receivers (fig. 1a, onboard receivers 14 at the 4 corners of the vehicle.) fixedly provided at different positions from each other at the vehicle (fig. 1a; "The control unit 12 of the vehicle 10 can change the relative position of the vehicle 10 to the outside of the vehicle 10 arranged ultrasonic transmitter 22 using the ultrasonic sensors 14 determine. About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined." [page5]),
the at least two onboard receivers including a first onboard receiver and a second onboard receiver that are different from each other (fig. 1a, onboard receivers 14 at the 4 corners of the vehicle.);
an estimation processor estimating a position of the ground apparatus relative to a position of the vehicle (“About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined.” [page 5]; examiner notes that the system inherently has a processor to perform the positional estimation.)
and a guide processor ("The control unit 12 of the vehicle 10 can change the relative position of the vehicle 10 to the outside of the vehicle 10 arranged ultrasonic transmitter 22 using the ultrasonic sensors 14 determine. " [page 5]) specifying a parking area in accordance with the position of the ground apparatus estimated by the estimation processor ("The final position 26 corresponds to a parking space in an underground car park, the parking space on both sides by boundaries 28 is limited. In the in 3 The situation shown are on the road side facing the boundaries 28 one mark each 21 arranged, for example, as an ultrasonic transmitter 22 are executed." [page 6]) and guiding the vehicle towards the parking area, the parking area conforming to the position of the ground apparatus (fig. 3; "vehicle 10 now the starting position a second time 24 , this is done by the vehicle 10 using the outside of the vehicle 10 arranged markings 21 recognized. Unlike classic parking assistants, the driver of the vehicle 10 then the parking in his assigned parking space offered and not in any free parking space. After activation of the guided driving maneuver the trajectory is retrieved from a memory and with the help of over the Environmental sensors captured updated data. Subsequently, the vehicle 10 along the two partial trajectories 32 and 34 in the final position 26 guided." [page 6]).
Otto does not explicitly teach, however Gustafsson teaches:
in accordance with a time difference (fig. 1; Correlation analysis provides a time delay (tau)i – (tau)3 corresponding to the path difference to receivers i and j. [page 1]; With unknown reference, the simplest idea is to compare the received signals pairwise. Assume a correlation function that pairwise computes an estimate of (see equation 2) [page 2]) between a first timing ((tau)i) and a second timing ((tau)j),
the first timing at which the transmission wave is received by the reception processor through the first onboard receiver (The sender transmits a signal s(t) which is delayed (tau)i to receiver i according to distance to each receiver. [page 1]),
the second timing at which the transmission wave is received by the reception processor through the second onboard receiver (same as above but with the second receiver “j” as pictured in fig. 1;);
wherein the estimation processor calculates the distance difference based on the time difference in at least two cases (“The resampling step is the key to get a working algorithm. In the standard particle filter, k denotes time and there is a time update step where the particles are moved according to a velocity measurement and a movement noise w” [page 3]) including a first case where the vehicle is in a first position and a second case where the vehicle is in a second position different from the first position (“where the particles are moved according to a velocity measurement” [page 3]; examiner notes that moving the vehicle of Otto in light of the teachings of Gustafsson would result in the vehicle taking multiple measurement while moving a known value which would allow for the hyperbolic functions to being to overlap and the true location of the beacon would be determined at the spot where all the measurements overlapped.),
estimates a candidate for the position of the ground apparatus based on the distance difference (fig. 2, hyperbolic possibility chart with uncertainty built in.; “We have now a functional form suitable for representing the measurement uncertainty in TDOA, which implies an uncertain hyperbolic area rather than a line. This is illustrated in Figure 2. The farther away along the asymptotes, the larger absolute uncertainty in position.” [page 2]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto to include the teachings as taught by Gustafsson because “The TDOA approach may here offer higher accuracy than traditional triangulation approaches, where the angular measurements potentially have larger inaccuracy than TDOA measurements.” [Gustafsson, page 1].
Otto in view of Gustafsson does not explicitly teach, however Charlot teaches:
and estimates the position of the ground apparatus (“At each instant: the acoustic receiver B2 determines the arrival phases (pi and (P2 respectively of the signals S1 and S2 and transmits them to the computer; the inertial navigation unit INS determines a value of the approximate difference (R2- R1) to the radial displacement of the mobile relative to the transmitter having a known position and transmits this value of the approximate difference (R2-R1) to the CPU calculator, as can be seen in Figure 5, this value of the approximate difference (R2-R1) Aux is easily determined from an estimation of the displacement of the inertial unit, its initial position and the known position of the transmitter; the calculator determines according to the method of the invention, a corrected value (R2-R1) of the relative radial displacement of the mobile with respect to the transmitter and transmits it to the inertial navigation unit, - the inertial navigation unit uses (for example by means of a filter e of Kalman) the corrected value of the relative displacement (R2-R1) in order to correct the estimate of its internal parameters.” [page 7]) based on a first candidate serving as the candidate estimated in the first case (fig. 5, radial displacement R1), a second candidate serving as the candidate estimated in the second case (fig. 5, radial displacement R2), and a positional relation between the first position and the second position (“The mobile comprises an inertial displacement measurement means providing on the one hand an estimate of the displacement DP in the space between the two moments of reception of the waves S1 and S2,” [page 6]).
wherein the position of the at least two onboard receivers is determined (“The mobile comprises an inertial displacement measurement means providing on the one hand an estimate of the displacement DP in the space between the two moments of reception of the waves S1 and S2,” [page 6]; examiner notes that the limitation is being interpreted to be the positional change of the receivers is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto in view of Gustafsson to include the teachings as taught by Charlot because “Hybridization makes it possible to obtain a precise position in space with a single reference beacon by taking advantage of the motions of the mobile over time to resolve the different ambiguities.” [Charlot, page 7]
Otto in view of Gustafsson and Charlot does not explicitly teach, however Low teaches:
and a driving state sensor (fig. 2a, state estimator 215) obtaining information including a wheel speed of the vehicle (acceleration and/or velocity sensors in order to detect movement of the vehicle, tire rotation sensors [0059]) and a steering angle of the vehicle (steering angle sensors to detect movement of the vehicle [0059]), 
wherein a relative change of the positional relation between the first position and the second position of the at least two onboard receivers (one or more light sensors to detect [0059]) with respect to the ground sensor (one or more light sensors to detect temporally, spectrally, and/or spatially patterned light emitted by one or more beacons in order to determine the location of the vehicle relative to the beacon(s) [0059]) is determined by a positional change over time (Measurement of the leanable vehicle position relative to a known landmark can be done in a number of ways including using stereovision for visual based landmark or using multilateration for radio based landmarks. Absolute and/or relative leanable vehicle position could be detected using a GPS receiver, one or more light sensors to detect temporally, spectrally, and/or spatially patterned light emitted by one or more beacons in order to determine the location of the vehicle relative to the beacon(s), acceleration and/or velocity sensors in order to detect movement of the vehicle, tire rotation sensors and/or steering angle sensors to detect movement of the vehicle, one or more cameras to detect objects in the environment of the vehicle (e.g., in order to determine the location of the vehicle based on the known locations of known objects imaged by the camera(s), or some other sensor(s) or other element(s) that can be operated to generate location-related information. [0059]) determined using the wheel speed (“velocity sensors” [0059]) and the steering angle of the vehicle (“steering angle sensors” [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto in view of Gustafsson and Charlot to include the teachings as taught by Low because “the system also includes a state estimator to combine the sensor data from the sensor interface. The state estimator can calculate a kinetic state of the leanable vehicle. In addition, the system can also contain a dynamic leanable vehicle model module to receive the kinetic state from the state estimator and external data. The dynamic leanable vehicle model module uses either the kinetic state, external data or both to calculate a physics model of the leanable vehicle and driver. In addition, the system can contain an aggressiveness engine to receive an aggressiveness index and the kinetic state, and calculate an aggressiveness factor. The system can also contain a path follower module to receive the kinetic state from the state estimator, the calculated aggressiveness factor from the aggressiveness engine and the external data such as a future position, in order to calculate commands (e.g., commands to the driver and/or commands to operate actuators of the leanable vehicle) to achieve the determined target path. The system can also contain a model based controller to receive and use the calculated physics model, the calculated aggressiveness factor and the calculated target path, along with at least one of a rule based model and machine learning based model to determine the target acceleration [Low, 0006]”
Otto in view of Gustafsson, Charlot, and Low does not explicitly teach, however Sung teaches:
and a driving state sensor (fig. 3, location/heading information provision unit 320) obtaining information including a wheel speed of the vehicle (Since the apparatus 300 for automatically parking a vehicle, which is illustrated in FIG. 3, may determine the relative location and the heading based on the feature point, the vehicle may travel a specific distance via dead reckoning navigation. [0095]; examiner notes that dead reckoning navigation includes the use of speed and steering heading sensors to determine a position of a vehicle as a change value from a previously known location.) and a steering angle of the vehicle (while Sung teaches using a heading, Low teaches using a steering angle to be able to perform calculating a relative position change of a vehicle.), 
wherein the position of the at least two onboard receivers (see at least fig. 4, two receivers represented by the cones coming off the vehicle that are able to determine point A.) is determined using the wheel speed (When a vehicle passes by the feature point, that is, point A, the vehicle may calculate relative distance and heading with respect to point A. Furthermore, the movement distance correction factors of the wheel speed sensors of the vehicle may be updated based on point A, thereby enabling more accurate measurement of locations and headings. [0100]; examiner notes that the distance travelled from when the first receiver is at point A versus when the second receiver is at point A is performed via dead reckoning as cited above and provides the positional change of the sensors between the first and second positions as shown in fig. 4.) and the steering angle of the vehicle (while Sung teaches using a heading, Low teaches using a steering angle to be able to perform calculating a relative position change of a vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto in view of Gustafsson, Charlot, and Low to include the teachings as taught by Sung because “there is an urgent need for new automatic vehicle parking technology that can accurately determine the location and heading of a vehicle by determining a parking space without requiring an expensive GPS or IMU, and that can control the vehicle using the determined location and heading.” [Sung 0009]. Sung is also in the same field of endeavor.
Regarding claim 2:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
wherein the estimation processor estimates the position of the ground apparatus (“About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined.” [page 5]; examiner notes that the system inherently has a processor to perform the positional estimation.) 
Gustafsson further teaches:
based on a distance difference (see equation 2; With unknown reference, the simplest idea is to compare the received signals pairwise. Assume a correlation function that pairwise computes an estimate of (delta)di,j = v(T~ - ~j), 1 5 i < j 5 n. (2) where v is the speed of sound, light or water vibrations. [page 2]) between a first transmission distance of the transmission wave between the ground apparatus and the first onboard receiver and a second transmission distance of the transmission wave between the ground apparatus and the second onboard receiver (see at least figs 1 and 2; “For a general receiver position, we simply translate the hyperbolic function (5) in local coordinates (x, y) to global coordinates (X, Y)” [page 2]; “We have now a functional form suitable for representing the measurement uncertainty in TDOA, which implies an uncertain hyperbolic area rather than a line. This is illustrated in Figure 2. The farther away along the asymptotes, the larger absolute uncertainty in position.” [page 2]; examiner notes hyperbola represents possible locations of signal origination point.),
the distance difference being calculated on a basis of the time difference between the first timing and the second timing (fig. 1; Correlation analysis provides a time delay (tau)i – (tau)3 corresponding to the path difference to receivers i and j. [page 1]).
Regarding claim 4:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
the moving distance being calculated on a basis of an output value of a driving state sensor provided at the vehicle for detecting a driving state of the vehicle (examiner notes that the vehicle of Otto would inherently have an odometer or other means of determining distance travelled of the vehicle.).
Gustafsson further teaches:
wherein the estimation processor acquires the positional relation between the first position and the second position in accordance with a moving distance of the vehicle between the first position and the second position (“The resampling step is the key to get a working algorithm. In the standard particle filter, k denotes time and there is a time update step where the particles are moved according to a velocity measurement and a movement noise w” [page 3]), 
Charlot further teaches:
wherein the estimation processor acquires the positional relation between the first position and the second position in accordance with a moving distance of the vehicle between the first position and the second position (“The mobile comprises an inertial displacement measurement means providing on the one hand an estimate of the displacement DP in the space between the two moments of reception of the waves S1 and S2,” [page 6]), 
Regarding claim 5:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor receives the transmission waves (fig. 1a, signal 23; “Furthermore, the 1a one outside the vehicle 10 attached mark 21 refer to. This is in the in 1a illustrated embodiment as an ultrasonic transmitter 22 executed and sends position signals 23 out.” [page  5]) transmitted from a first ground device (fig. 3, left transmitter 22) and a second ground device (fig. 3, right transmitter 22) each of which serves as the ground apparatus through the at least two onboard receivers (fig. 1a, onboard receivers 14 at the 4 corners of the vehicle.),
the first ground device and the second ground device being provided at positions corresponding to opposed ends of an entrance of the parking area through which the vehicle enters (fig. 3, left and right transmitters 22 define the ends of the parking spaces bound by limitations 28.),
the opposed ends of the entrance being opposed in a width direction of the entrance (fig. 3, transmitters 22 define with width of the opening.),
the guide processor ("The control unit 12 of the vehicle 10 can change the relative position of the vehicle 10 to the outside of the vehicle 10 arranged ultrasonic transmitter 22 using the ultrasonic sensors 14 determine. " [page 5]) estimates a position of the first ground device based on the transmission wave transmitted from the first ground device (“About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined.” [page 5]) and estimates a position of the second ground device based on the transmission wave transmitted from the second ground device (“About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined.” [page 5]),
the guide processor specifies the entrance and the parking area based on the position of the first ground device and the position of the second ground device estimated by the estimation processor (“When the parking maneuver is carried out for the first time, this is done by the driver of the vehicle 10 after reaching a starting position 24 the learning mode of the driver assistance system is activated. The position of the vehicle 10 is on a reference point 11 in the middle of the vehicle 10 based. After activation of the learning mode, the driver assistance system changes the position of the vehicle 10 in relation to the markings applied outside the vehicle 21 saved. Furthermore, from now on by the driver of the vehicle 10 recorded driving maneuvers recorded. In the in 3 The situation is illustrated by the driver of the vehicle 10 in two trains, the trajectory into a first partial trajectory 32 , the first parked train in the intermediate position 25 corresponds, and a second partial trajectory 34 , the second, backward [parking] in the final position 26 corresponds, can be classified.” [page 5]) and guides the vehicle towards the parking area to cause the vehicle to enter the parking area through the entrance (fig. 3, trajectory 34 passing through transmitters 22.; “After activation of the guided driving maneuver the trajectory is retrieved from a memory and with the help of over the Environmental sensors captured updated data. Subsequently, the vehicle 10 along the two partial trajectories 32 and 34 in the final position 26 guided.” [page 6]).
Regarding claim 6:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor receives the transmission waves through the at least two onboard receivers (fig. 1a, ultrasonic sensors 14; examiner notes that there are 4 shown in figure 1a.) fixedly provided at different positions from each other at a lateral end portion of the vehicle (fig. 1a, ultrasonic sensors 14; examiner notes that in the figure the sensors are fixed to the four corners of the vehicle, which differs from each neighboring sensor by a lateral portion of the vehicle.).
Regarding claim 7:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 2, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor receives the transmission waves through the at least two onboard receivers (fig. 1a, ultrasonic sensors 14; examiner notes that there are 4 shown in figure 1a.) fixedly provided at different positions from each other at a lateral end portion of the vehicle (fig. 1a, ultrasonic sensors 14; examiner notes that in the figure the sensors are fixed to the four corners of the vehicle, which differs from each neighboring sensor by a lateral portion of the vehicle.).
Regarding claim 8:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor receives the transmission waves through the at least two onboard receivers (fig. 1a, ultrasonic sensors 14; examiner notes that there are 4 shown in figure 1a.) fixedly provided at different positions from each other at a lateral end portion of the vehicle (fig. 1a, ultrasonic sensors 14; examiner notes that in the figure the sensors are fixed to the four corners of the vehicle, which differs from each neighboring sensor by a lateral portion of the vehicle.).
Regarding claim 9:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 4, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor receives the transmission waves through the at least two onboard receivers (fig. 1a, ultrasonic sensors 14; examiner notes that there are 4 shown in figure 1a.) fixedly provided at different positions from each other at a lateral end portion of the vehicle (fig. 1a, ultrasonic sensors 14; examiner notes that in the figure the sensors are fixed to the four corners of the vehicle, which differs from each neighboring sensor by a lateral portion of the vehicle.).
Regarding claim 10:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor (fig. 1a, control unit 12) receives the transmission wave transmitted from the ground apparatus through sonars serving as the at least two onboard receivers and detecting information related to an object in surroundings of the vehicle (1a shows a vehicle 10 , which on each side with two ultrasonic sensors 14 equipped. The ultrasonic sensors 14 are with a control unit 12 connected. [page 5]) by transmitting and receiving a sound wave (fig. 1a position signals 23; examiner notes that the positional signals emitted by an ultrasonic transmitter are inherently sound waves.).
Regarding claim 11:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 2, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor (fig. 1a, control unit 12) receives the transmission wave transmitted from the ground apparatus through sonars serving as the at least two onboard receivers and detecting information related to an object in surroundings of the vehicle (1a shows a vehicle 10 , which on each side with two ultrasonic sensors 14 equipped. The ultrasonic sensors 14 are with a control unit 12 connected. [page 5]) by transmitting and receiving a sound wave (fig. 1a position signals 23; examiner notes that the positional signals emitted by an ultrasonic transmitter are inherently sound waves.).
Regarding claim 12:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 1, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor (fig. 1a, control unit 12) receives the transmission wave transmitted from the ground apparatus through sonars serving as the at least two onboard receivers and detecting information related to an object in surroundings of the vehicle (1a shows a vehicle 10 , which on each side with two ultrasonic sensors 14 equipped. The ultrasonic sensors 14 are with a control unit 12 connected. [page 5]) by transmitting and receiving a sound wave (fig. 1a position signals 23; examiner notes that the positional signals emitted by an ultrasonic transmitter are inherently sound waves.).
Regarding claim 13:
Otto in view of Gustafsson, Charlot, Low, and Sung teach all the limitations of claim 4, upon which this claim is dependent.
Otto further teaches:
wherein the reception processor (fig. 1a, control unit 12) receives the transmission wave transmitted from the ground apparatus through sonars serving as the at least two onboard receivers and detecting information related to an object in surroundings of the vehicle (1a shows a vehicle 10 , which on each side with two ultrasonic sensors 14 equipped. The ultrasonic sensors 14 are with a control unit 12 connected. [page 5]) by transmitting and receiving a sound wave (fig. 1a position signals 23; examiner notes that the positional signals emitted by an ultrasonic transmitter are inherently sound waves.).
Regarding claim 14:
Otto teaches:
A parking guidance apparatus ("The invention relates to a method for assisting a driver of a vehicle in a recurring driving maneuver, wherein the vehicle is guided starting from a defined starting position along a trajectory in a predetermined end position and while the transverse and / or longitudinal guidance of the vehicle is carried out automatically. Furthermore, the invention relates to a computer program product and an apparatus for carrying out the method." [page 1-2]) comprising: 
a ground apparatus fixedly provided on a ground (fig. 1a, ultrasonic transmitter) and transmitting a transmission wave (fig. 1a, position signal 23); 
and a parking guidance apparatus provided at a vehicle ("The control unit 12 of the vehicle 10 can change the relative position of the vehicle 10 to the outside of the vehicle 10 arranged ultrasonic transmitter 22 using the ultrasonic sensors 14 determine. " [page 5]), the parking guidance apparatus including: 
a reception processor receiving a transmission wave transmitted from the ground apparatus (fig. 1a, onboard receivers 14 at the 4 corners of the vehicle receiving position signals 23), the reception processor receiving the transmission wave through at least two onboard receivers fixedly provided at different positions from each other at the vehicle (“About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined.” [page 5]; examiner notes that the system inherently has a processor to perform the positional estimation.), the at least two onboard receivers including a first onboard receiver (fig. 1a, ultrasonic sensors 14) and a second onboard receiver (fig. 1a, ultrasonic sensors 14) that are different from each other (examiner notes that the multiple receivers 14 on the vehicle are inherently distinct.);
an estimation processor estimating a position of the ground apparatus relative to a position of the vehicle (“About the ultrasonic sensors 14 of the vehicle 10 become the position signals 23 the marking executed as an ultrasonic transmitter 22 received and evaluated. In this case, for example, by evaluating the signal amplitude on the distance between the vehicle 10 and the transmitter 22 getting closed. By additionally evaluating the relative amplitudes with which the position signal 23 through the various, on the vehicle 10 arranged, ultrasonic sensors 14 can also be the direction from which the position signal 23 comes to be determined.” [page 5]; examiner notes that the system inherently has a processor to perform the positional estimation.) 
and a guide processor ("The control unit 12 of the vehicle 10 can change the relative position of the vehicle 10 to the outside of the vehicle 10 arranged ultrasonic transmitter 22 using the ultrasonic sensors 14 determine. " [page 5]) specifying a parking area in accordance with the position of the ground apparatus estimated by the estimation processor ("The final position 26 corresponds to a parking space in an underground car park, the parking space on both sides by boundaries 28 is limited. In the in 3 The situation shown are on the road side facing the boundaries 28 one mark each 21 arranged, for example, as an ultrasonic transmitter 22 are executed." [page 6]) and guiding the vehicle towards the parking area, the parking area conforming to the position of the ground apparatus (fig. 3; "vehicle 10 now the starting position a second time 24 , this is done by the vehicle 10 using the outside of the vehicle 10 arranged markings 21 recognized. Unlike classic parking assistants, the driver of the vehicle 10 then the parking in his assigned parking space offered and not in any free parking space. After activation of the guided driving maneuver the trajectory is retrieved from a memory and with the help of over the Environmental sensors captured updated data. Subsequently, the vehicle 10 along the two partial trajectories 32 and 34 in the final position 26 guided." [page 6]).
Otto does not explicitly teach, however Gustafsson teaches:
in accordance with a time difference between a first timing and a second timing (fig. 1; Correlation analysis provides a time delay (tau)i – (tau)3 corresponding to the path difference to receivers i and j. [page 1]; With unknown reference, the simplest idea is to compare the received signals pairwise. Assume a correlation function that pairwise computes an estimate of (see equation 2), the first timing at which the transmission wave is received by the reception processor through the first onboard receiver (The sender transmits a signal s(t) which is delayed (tau)i to receiver i according to distance to each receiver. [page 1]), the second timing at which the transmission wave is received by the reception processor through the second onboard receiver (same as above but with the second receiver “j” as pictured in fig. 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto to include the teachings as taught by Gustafsson because “The TDOA approach may here offer higher accuracy than traditional triangulation approaches, where the angular measurements potentially have larger inaccuracy than TDOA measurements.” [Gustafsson, page 1].
Otto in view of Gustafsson does not explicitly teach, however Charlot teaches:
and estimates the position of the ground apparatus (“At each instant: the acoustic receiver B2 determines the arrival phases (pi and (P2 respectively of the signals S1 and S2 and transmits them to the computer; the inertial navigation unit INS determines a value of the approximate difference (R2- R1) to the radial displacement of the mobile relative to the transmitter having a known position and transmits this value of the approximate difference (R2-R1) to the CPU calculator, as can be seen in Figure 5, this value of the approximate difference (R2-R1) Aux is easily determined from an estimation of the displacement of the inertial unit, its initial position and the known position of the transmitter; the calculator determines according to the method of the invention, a corrected value (R2-R1) of the relative radial displacement of the mobile with respect to the transmitter and transmits it to the inertial navigation unit, - the inertial navigation unit uses (for example by means of a filter e of Kalman) the corrected value of the relative displacement (R2-R1) in order to correct the estimate of its internal parameters.” [page 7]) based on a first candidate serving as the candidate estimated in the first case (fig. 5, radial displacement R1), a second candidate serving as the candidate estimated in the second case (fig. 5, radial displacement R2), and a positional relation between the first position and the second position (“The mobile comprises an inertial displacement measurement means providing on the one hand an estimate of the displacement DP in the space between the two moments of reception of the waves S1 and S2,” [page 6]).
wherein the position of the at least two onboard receivers is determined (“The mobile comprises an inertial displacement measurement means providing on the one hand an estimate of the displacement DP in the space between the two moments of reception of the waves S1 and S2,” [page 6]; examiner notes that the limitation is being interpreted to be the positional change of the receivers is determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto in view of Gustafsson to include the teachings as taught by Charlot because “Hybridization makes it possible to obtain a precise position in space with a single reference beacon by taking advantage of the motions of the mobile over time to resolve the different ambiguities.” [Charlot, page 7]
Otto in view of Gustafsson and Charlot does not explicitly teach, however Low teaches:
and a driving state sensor (fig. 2a, state estimator 215) obtaining information including a wheel speed of the vehicle (acceleration and/or velocity sensors in order to detect movement of the vehicle, tire rotation sensors [0059]) and a steering angle of the vehicle (steering angle sensors to detect movement of the vehicle [0059]), 
wherein a relative change of the positional relation between the first position and the second position of the at least two onboard receivers (one or more light sensors to detect [0059]) with respect to the ground sensor (one or more light sensors to detect temporally, spectrally, and/or spatially patterned light emitted by one or more beacons in order to determine the location of the vehicle relative to the beacon(s) [0059]) is determined by a positional change over time (Measurement of the leanable vehicle position relative to a known landmark can be done in a number of ways including using stereovision for visual based landmark or using multilateration for radio based landmarks. Absolute and/or relative leanable vehicle position could be detected using a GPS receiver, one or more light sensors to detect temporally, spectrally, and/or spatially patterned light emitted by one or more beacons in order to determine the location of the vehicle relative to the beacon(s), acceleration and/or velocity sensors in order to detect movement of the vehicle, tire rotation sensors and/or steering angle sensors to detect movement of the vehicle, one or more cameras to detect objects in the environment of the vehicle (e.g., in order to determine the location of the vehicle based on the known locations of known objects imaged by the camera(s), or some other sensor(s) or other element(s) that can be operated to generate location-related information. [0059]) determined using the wheel speed (“velocity sensors” [0059]) and the steering angle of the vehicle (“steering angle sensors” [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto in view of Gustafsson and Charlot to include the teachings as taught by Low because “the system also includes a state estimator to combine the sensor data from the sensor interface. The state estimator can calculate a kinetic state of the leanable vehicle. In addition, the system can also contain a dynamic leanable vehicle model module to receive the kinetic state from the state estimator and external data. The dynamic leanable vehicle model module uses either the kinetic state, external data or both to calculate a physics model of the leanable vehicle and driver. In addition, the system can contain an aggressiveness engine to receive an aggressiveness index and the kinetic state, and calculate an aggressiveness factor. The system can also contain a path follower module to receive the kinetic state from the state estimator, the calculated aggressiveness factor from the aggressiveness engine and the external data such as a future position, in order to calculate commands (e.g., commands to the driver and/or commands to operate actuators of the leanable vehicle) to achieve the determined target path. The system can also contain a model based controller to receive and use the calculated physics model, the calculated aggressiveness factor and the calculated target path, along with at least one of a rule based model and machine learning based model to determine the target acceleration [Low, 0006]”
Otto in view of Gustafsson, Charlot, and Low does not explicitly teach, however Sung teaches:
and a driving state sensor (fig. 3, location/heading information provision unit 320) obtaining information including a wheel speed of the vehicle (Since the apparatus 300 for automatically parking a vehicle, which is illustrated in FIG. 3, may determine the relative location and the heading based on the feature point, the vehicle may travel a specific distance via dead reckoning navigation. [0095]; examiner notes that dead reckoning navigation includes the use of speed and steering heading sensors to determine a position of a vehicle as a change value from a previously known location.) and a steering angle of the vehicle (while Sung teaches using a heading, Low teaches using a steering angle to be able to perform calculating a relative position change of a vehicle.), 
wherein the position of the at least two onboard receivers (see at least fig. 4, two receivers represented by the cones coming off the vehicle that are able to determine point A.) is determined using the wheel speed (When a vehicle passes by the feature point, that is, point A, the vehicle may calculate relative distance and heading with respect to point A. Furthermore, the movement distance correction factors of the wheel speed sensors of the vehicle may be updated based on point A, thereby enabling more accurate measurement of locations and headings. [0100]; examiner notes that the distance travelled from when the first receiver is at point A versus when the second receiver is at point A is performed via dead reckoning as cited above and provides the positional change of the sensors between the first and second positions as shown in fig. 4.) and the steering angle of the vehicle (while Sung teaches using a heading, Low teaches using a steering angle to be able to perform calculating a relative position change of a vehicle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otto in view of Gustafsson, Charlot, and Low to include the teachings as taught by Sung because “there is an urgent need for new automatic vehicle parking technology that can accurately determine the location and heading of a vehicle by determining a parking space without requiring an expensive GPS or IMU, and that can control the vehicle using the determined location and heading.” [Sung 0009]. Sung is also in the same field of endeavor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665